      Case 3:18-cr-03345-GPC Document 47 Filed 10/05/20 PageID.114 Page 1 of 5




 1
 2
 3
 4
 5
 6
 7                          UNITED STATES DISTRICT COURT
 8                         SOUTHERN DISTRICT OF CALIFORNIA
 9
10   UNITED STATES OF AMERICA,                          Case No.: 18-cr-3345-GPC
11                                     Plaintiff,
                                                        ORDER DENYING MOTION FOR
12   v.                                                 COMPASSIONATE RELEASE
13   ALBERTO ACOSTA MORENO,
                                                        [ECF No. 43.]
14                                  Defendant.
15
16         Defendant Alberto Acosta Moreno has filed a motion seeking compassionate
17   release or reduction of his sentence under 18 U.S.C. § 3582(c). ECF No. 43. The
18   Government opposes. ECF No. 45 (“Opp.”). For the reasons that follow, Acosta
19   Moreno’s motion is DENIED.
20          I.   BACKGROUND
21         Acosta Moreno was convicted by guilty plea of one count of Possession with Intent
22   to Distribute Methamphetamine in violation of 21 U.S.C. § 841(a)(1). ECF Nos. 19, 20.
23   Acosta Moreno was sentenced to a term of imprisonment of 39 months, followed by 3
24   years of supervised release. ECF No. 42. Defendant is presently imprisoned at the GEO
25   El Centro Service Processing Center (“GEO El Centro”), a facility not operated by the
26   Bureau of Prisons (“BOP”). ECF No. 43 at 3; Opp. at 4. Acosta Moreno has served
27   about 34 months, approximately 87 percent of his sentence.
28                                                  1
                                                                                   18-cr-3345-GPC
      Case 3:18-cr-03345-GPC Document 47 Filed 10/05/20 PageID.115 Page 2 of 5




 1         Acosta Moreno is 39 years old and does not claim to have underlying health
 2   conditions. Id. at 3–4; ECF No. 21 at 2, 9. Acosta Moreno contracted COVID-19 and
 3   scabies while in custody at GEO El Centro. ECF No. 43 at 4. After contracting COVID-
 4   19, Acosta Moreno reported experiencing fever, chills, a persistent and unrelenting
 5   painful cough, loss of his sense of smell and taste, sore throat, aches, and extreme fatigue.
 6   ECF No. 43 at 3.
 7          II.   DISCUSSION
 8         Acosta Moreno now moves for release under 18 U.S.C. § 3582(c)(1)(A), which
 9   provides, in relevant part:
10         The court may not modify a term of imprisonment once it has been imposed except
11         that—

12         (1) in any case—

13         (A) the court, upon motion of the Director of the Bureau of Prisons, or upon
           motion of the defendant after the defendant has fully exhausted all administrative
14         rights to appeal a failure of the Bureau of Prisons to bring a motion on the
15         defendant's behalf or the lapse of 30 days from the receipt of such a request by the
           warden of the defendant's facility, whichever is earlier, may reduce the term of
16         imprisonment (and may impose a term of probation or supervised release with or
17         without conditions that does not exceed the unserved portion of the original term of
           imprisonment), after considering the factors set forth in section 3553(a) to the
18         extent that they are applicable, if it finds that—
19
           (i) extraordinary and compelling reasons warrant such a reduction; or
20
           (ii) the defendant is at least 70 years of age, has served at least 30 years in prison,
21         pursuant to a sentence imposed under section 3559(c), for the offense or offenses
22         for which the defendant is currently imprisoned, and a determination has been
           made by the Director of the Bureau of Prisons that the defendant is not a danger to
23         the safety of any other person or the community, as provided under section
24         3142(g);

25                                                ...

26         and that such a reduction is consistent with applicable policy statements issued by
           the Sentencing Commission.
27
28                                                 2
                                                                                      18-cr-3345-GPC
      Case 3:18-cr-03345-GPC Document 47 Filed 10/05/20 PageID.116 Page 3 of 5




 1   Accordingly, there are two questions before the Court: first, whether Defendant has
 2   satisfied the administrative exhaustion requirement, and second, whether Defendant has
 3   demonstrated extraordinary and compelling reasons for a sentence reduction.
 4         The First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, “amends
 5   numerous portions of the U.S. Code to promote rehabilitation of prisoners and unwind
 6   decades of mass incarceration.” United States v. Brown, 411 F. Supp. 3d 446, 448 (S.D.
 7   Iowa 2019) (citing Cong. Research Serv., R45558, The First Step Act of 2018: An
 8   Overview 1 (2019)). One of the changes resulting from the Act is that it “allows
 9   defendants, for the first time, to petition district courts directly for compassionate
10   release.” Id. As one district court recently explained:
11         The effect of the amendments is that a district judge has the ability to grant a
           prisoner’s motion for compassionate release even in the face of BOP opposition or
12
           its failure to respond to a prisoner’s request for compassionate release in a timely
13         manner. . . . Congress’s express purpose in implementing these changes was to
           expand the use of compassionate release sentence reductions under §
14
           3582(c)(1)(A). See, e.g., First Step Act, PL 115-391, 132 Stat 5194, 5239 (titling
15         the subsection amending § 3582, “Increasing the Transparency and Use of
           Compassionate Release”); 164 Cong. Rec. S7314- 02, 2018 WL 6350790 (Dec. 5,
16
           2018) (statement by Senator Cardin, cosponsor of the First Step Act, noting that its
17         purpose was to “expand[s] compassionate release” and “expedite[] compassionate
           release applications”).
18
19   United States v. Young, No. 2:00-CR-00002-1, 2020 WL 1047815, at *5 (M.D. Tenn.
20   Mar. 4, 2020); see also United States v. Maumau, No. 2:08-CR-00758-TC-11, 2020 WL
21   806121, at *4 (D. Utah Feb. 18, 2020) (“[O]ne of the express purposes of the First Step
22   Act was to increase the use and transparency of compassionate release.”).
23                A.     Exhaustion Requirement
24         Section 3582(c)(1)(A) imposes an exhaustion requirement requiring a defendant to
25   fully exhaust all administrative rights to appeal before a defendant may move the court
26   for release. Acosta Moreno mailed a letter to GEO El Centro requesting compassionate
27   release and 30 days have elapsed since the letter was sent, without response. ECF No. 43
28                                                3
                                                                                       18-cr-3345-GPC
      Case 3:18-cr-03345-GPC Document 47 Filed 10/05/20 PageID.117 Page 4 of 5




 1   at 2; Ex. A. The Government considers Acosta Moreno to have met the exhaustion
 2   requirement because GEO El Centro is a non-BOP facility. Opp. at 4. Accordingly, the
 3   Court finds Acosta Moreno has exhausted administrative remedies.
 4                B.     Extraordinary and Compelling Reasons
 5         Section 3582(c)(1)(A) permits a sentence reduction only upon a showing of
 6   “extraordinary and compelling reasons,” and only if “such a reduction is consistent with
 7   applicable policy statements issued by the Sentencing Commission.” Section 1B1.13 of
 8   the Sentencing Guidelines further explains that a sentence reduction under 18 U.S.C. §
 9   3582(c)(1)(A) may be ordered where a court determines, “after considering the factors set
10   forth in 8 U.S.C. § 3553(a),” that:
11         (1) (A) Extraordinary and compelling reasons warrant the reduction; . . .
12         (2) The defendant is not a danger to the safety of any other person or to the
           community, as provided in 18 U.S.C. § 3142(g); and
13
           (3) The reduction is consistent with this policy statement.
14
15   Application Note 1 to these Guidelines provision enumerates certain circumstances
16   constituting “extraordinary and compelling reasons” that justify a sentence reduction,
17   including certain medical conditions, advanced age, certain family circumstances, or
18   some “other” reason “[a]s determined by the Director of the Bureau of Prisons.” The
19   Note specifies that “a serious physical or medical condition . . . that substantially
20   diminishes the ability of the defendant to provide self-care within the environment of a
21   correctional facility and from which he or she is not expected to recover” constitutes
22   “extraordinary and compelling reasons” which justify compassionate release.
23         Acosta Moreno argues that because he has contracted COVID-19 and scabies
24   while in custody, he is medically at-risk and not receiving adequate care. ECF No. 43 at
25   4. Acosta Moreno further argues that he is serving substantially harder time than
26   anticipated at the time of sentencing because he has served his entire term of
27   confinement, before and after sentencing, in a local county jail or private contract facility
28                                                 4
                                                                                       18-cr-3345-GPC
      Case 3:18-cr-03345-GPC Document 47 Filed 10/05/20 PageID.118 Page 5 of 5




 1   as opposed to a BOP facility. Id. The Government argues that the fact that Acosta
 2   Moreno contracted COVID-19 and is confined in a non-BOP facility does not constitute
 3   extraordinary and compelling reasons to justify Acosta Moreno’s release. Opp. at 10.
 4         Although the Court recognizes that COVID-19 is a serious disease that can have
 5   significant health consequences even for younger and otherwise healthy individuals,
 6   Acosta Moreno has not alleged that he has an underlying medical condition that puts him
 7   at increased risk of serious illness as a result of contracting COVID-19, or that he has
 8   suffered particularly severe symptoms. Acosta Moreno alleges he has not fully recovered
 9   from COVID-19 and that the long-term health complications of the disease are unknown.
10   However, he has not alleged that his continued confinement puts him at greater risk of
11   experiencing these lasting effects. Although Acosta Moreno contends conditions at GEO
12   El Centro are worse than a BOP facility and caused him to contract COVID-19 in the first
13   place, he has not explained how the facility’s failings affect his ability to provide self-
14   care as he recovers from COVID-19 or put him at risk of further harm. Accordingly, the
15   Court finds that Acosta Moreno’s past COVID-19 diagnosis and confinement in GEO El
16   Centro do not rise to the level of extraordinary and compelling reasons justifying his
17   release. Because Acosta Moreno has failed to demonstrate the threshold requirement of
18   extraordinary and compelling reasons justifying his release, the Court does not reach the
19   sentencing factors set forth in Section 3553(a).
20         III.   CONCLUSION
21         For the reasons set forth above, the Court DENIES the Motion for Compassionate
22   Release.
23         IT IS SO ORDERED.
24   Dated: October 5, 2020
25
26
27
28                                                 5
                                                                                       18-cr-3345-GPC
